Title: To James Madison from William C. C. Claiborne, 3 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 November 1804, New Orleans. “On yesterday I received a letter from the Deputy Collector of which the enclosd No 1 is a Copy, informing of the arrival in the Mississippi of a vessell with a number of Frenchmen onboard, who had captured Said vessell on the high seas under particular circumstances.
“I determined that under the Treaty, it would be improper to permit this vessell to find an assylum here, and I was further convinced that the Sudden arrival of So many frenchmen in this City (whose habits & situation are not probably calculated to render them useful members of Society) might disturb the harmony of our own community; with a view therefore to the Speedy departure of Said vessel and her Captors, I have Taken certain measures of which the enclosures No 2, 3, 4 5 and 6 will particularly inform you.”
Has acted as he judged prudent and hopes the president will approve his conduct.
